Case 1:17-cr-00183-TWP-TAB Document 120 Filed 01/30/20 Page 1 of 2 PageID #: 882




                                T]NITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                                )
                                                           )
         Plainti/f,                                        )
                                                           )
                                                           )   Cause   No.:   I : 17-CR-01   83-TWP-TAB
                                                           )
  BUSTER HERNANDEZ,                                        )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil,           )
  Greg Martain, Purge of Maine,                            )
  uygt9@hushrnail .com, jareg3lz@hushmail.com,             )
  Dtvxl @hushrnail.com, Leaked_hacks 1,                    )
  Closed Door, Closed Color, Clutter Rernoved,             )
  Color Rain, Plot Draw, and Invil Cable)                  )
                                                           )
         Defendant.                                        )

                                 STIPULATION O[' THE PARTIES

         The United States of America, by counsel, and the Defendant, by and through counsel,

  submit to the Court the following stipulations of fact, agrecd upon by the parties, to be read to the

  jury and treated by thejury   as proved beyond a reasonable doubt:


          1.      The parties agree that   if   called to testifu, Deputy Benjamin Boyles, Kem County,

  Califomia SheriiPs Office, would say:

         2,       Deputy Boyles was the school resource officer at Orangewood Elementary School,

  located at 9600 Eucalyptus Drive, Bakersfield, Califomia. On August 3, 2017 school was not in

  session at the elementary school. It was possible that some teachers or staff were onsite to prepare

  for the corning school year. No staff stayed at the school aftcr 9 p.m. Janitorial staff were usually

  the last to leave each night. There were no rcports ofany person parked in the school parking lots

  late at night or outside of normal school hours.

          3.      The school parking lot is at least 50 yards away from the defendant's home in
Case 1:17-cr-00183-TWP-TAB Document 120 Filed 01/30/20 Page 2 of 2 PageID #: 883




  Bakenfield, CA.

         By affixing their signatures hereto, the Unitcd States and the Defendant agree to this

  stipulation and that said stipulation may be entered into evidence during the course of the trial in

  the above cause.




  Ikistina    Korobov                                                                                    i


             United       Attomeys




  Counsel for Defendant
